DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/26/21 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 (and therefore 2-5) is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The combination of method and apparatus in a claim combines statutory subject matter and is therefore neither an "apparatus" nor a "method."  In this case, line recites that the claim is an apparatus, however lines 17-22 recite a method of substituting variables into a weighting equation.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6 (and therefore all claims) are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the complete weighting equation and how it is used, which is critical or essential to the practice of the invention but not included in the claims. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). In this case, the weighting “equation” is not a true equation, in that it is not a statement that the values of two mathematical expressions are equal.  Instead, it appears to be an (unfinished) mathematical expression, and while the claim recites that the control unit somehow determines a value for this expression, there is no indication of how this value is used to control the operating modes.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 (and therefore all claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “equation” in claims 1 and 6 is used by the claim to mean “expression,” while the accepted meaning is “a statement that the values of two mathematical expressions are equal.” The term is indefinite because the specification does not clearly redefine the term.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The phrase “substitutes the cow drinking water frequency and the temperature/humidity index into a weighting equation” makes it unclear what is being done, and “DF is expressed as the cow drinking water frequency” seems backwards.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrlemark US 8,381,539 in view of Riskey 2009/0187392, Nanjing CN 102510401, and either “Water Requirements and Quality Issues for Cattle” by Ted G. Dyer (hereafter Dyer) or “Water Needs .
[AltContent: textbox (Figure 1- Ehrlemark Figure 1)]
    PNG
    media_image1.png
    500
    333
    media_image1.png
    Greyscale
Regarding claims 1 and 6, Ehrlemark teaches a cowshed monitoring system, comprising:
a cooling system 202, having a plurality of operating modes;  
a cow temperature sensor 212 and other parameter sensors; 
at least one temperature/humidity sensor, for collecting a temperature 206 and a humidity 208 in the dairy cowshed and calculating a temperature/humidity index according to the temperature and the humidity (column 4, lines 1-14); and 
a control circuit 204, coupled to the cooling system, the cow temperature sensor and the temperature/humidity sensor, for receiving the temperature data, and the temperature/humidity index and determining whether to activate and control the cooling system in one of the operating modes to cool the dairy cowshed according to the cow temperature and the temperature/humidity index.

    PNG
    media_image2.png
    318
    600
    media_image2.png
    Greyscale

Figure 2- Ehrlemark Figure 4
Ehrlemark teaches that the temperature/humidity index is used in combination with a second parameter, but does not teach that the cows’ drinking frequency is monitored.  Dyer teaches that as temperatures increase, cows’ water consumption increases (section “Water Requirements”), and also that “water helps cattle maintain proper body temperature” (section “Water Temperature”).  Alternatively, Schroeder also teaches that as temperatures increase, cows’ water consumption increases (tables 1 and 2), and also that “Water is necessary for…eliminating waste material and excess heat from the body” (abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cowshed monitoring system or Ehrlemark by using cow water consumption as taught by Dyer or Schroeder in place of or in addition to body temperature in order to gain additional insight into cow body temperature and better tailor environmental controls.
Ehrlemark does not teach that the cow drinking water frequency and the temperature/humidity index are used in a weighting equation to determine whether to activate the cooling system.  Riskey teaches an animal monitoring system in which 
Neither Ehrlemark, Riskey, Dyer nor Schroeder teach a system for monitoring water consumption.  Nanjing teaches an animal water consumption sensor that collects image data in a livestock shed and obtains an animal drinking water frequency, wherein the image sensor is used for recording a movement track and a start and end of drinking time of at least one animal in the shed by means of object tracking and object detection, so as to calculate an amount of drinking water and a number of drinking times of the animal and obtain the livestock drinking water frequency (abstract).  In this case, Nanjing teaches that image sensors are used to detect and record the times and durations of an animals presence as various watering stations, which constitutes movement tracking. It would have been obvious to one of ordinary skill in the art to modify the system of Ehrlemark and Dyer or Schroeder with an image-based water consumption monitoring system as taught by Nanjing in order to accurately measure consumption with regard to specific animals.
If applicant disagrees about movement tracking, then Bai teaches a system comprising at least one image sensor, for collecting image data in an animal space, wherein the image sensor is used for recording a movement track by means of object tracking and object detection (column 4, lines 14-41). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Ehrlemark, Dyer or Schroeder and Nanjing with enhanced image-based movement tracking as taught by Bai in order to obtain more specific behavioral data and enable better health tracking.
Specifically regarding claim 6, the combination renders the claimed method steps obvious since such would be a logical manner of using the combination.
Claims 2-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrlemark US 8,381,539 in view of Riskey 2009/0187392, Nanjing CN 102510401 and either “Water Requirements and Quality Issues for Cattle” by Ted G. Dyer (hereafter Dyer) or “Water Needs and Quality Guidelines for Dairy Cattle” by J.W. Schroder (hereafter Schroeder) and alternately also in view of Bai US 8,634,635, and further Kim US 2016/0120144.
[AltContent: textbox (Figure 3- Kim Figure 1)]
    PNG
    media_image3.png
    450
    406
    media_image3.png
    Greyscale
Regarding claims 2 and 7, Ehrlemark, Riskey, Nanjing and Dyer or Schroeder, together or also in view of Bai, teach the invention as claimed as detailed above with respect to claims 1 and 6.  Ehrlemark does not explicitly teach a remote server, coupled to the control circuit, the image sensor and the temperature/humidity sensor, for storing the image data, the cow drinking water frequency, the temperature, the humidity and the temperature/humidity index.  Kim teaches a livestock shed monitoring system in which sensed data is stored on a remote server 130 [0082].  It would have been obvious to one of ordinary skill in the art to modify the system of Ehrlemark, Nanjing and Dyer or Schroeder with remote data storage as taught by Kim in order to enable archiving of data and remote monitoring.
Regarding claims 3 and 8, Ehrlemark, Riskey, Nanjing, Dyer or Schroeder and Kim, together or also in view of Bai, teach the invention as claimed as detailed above with respect to claims 2 and 7.  Nanjing does not explicitly teach that the image sensor is installed above at least one water trough in the dairy cowshed, however would have been obvious to one having ordinary skill in the art at the time the invention was made to In re Japikse, 86 USPQ 70.
Regarding claims 4 and 9, Ehrlemark, Riskey, Nanjing, Dyer or Schroeder and Kim, together or also in view of Bai, teach the invention as claimed as detailed above with respect to claims 3 and 8.  Kim also teaches that the collected data (which as modified comprises the amount of drinking water, the number of drinking times and the cow drinking water frequency) is transmitted to the remote server 130 and a webpage terminal (the server interface) so that at least one administrator can remotely monitor the dairy cowshed.  If applicant does not agree that Kim teaches a webpage terminal, then examiner is taking official notice that webpage terminals are a well-known data interface. It would have been obvious to one of ordinary skill in the art to modify the system of Kim to use a webpage terminal interface in order to allow access from a wide variety of points using a standard web browser.
Regarding claims 5 and 10, Ehrlemark, Riskey, Nanjing, Dyer or Schroeder and Kim, together or also in view of Bai, teach the invention as claimed as detailed above with respect to claims 1 and 6.  Ehrlemark does not explicitly teach that the control circuit further comprises a storage for storing the image data, the cow drinking water frequency and the temperature/humidity index.  Kim teaches a livestock shed monitoring system in which sensed data is logged and stored [0082].  It would have been obvious to one of ordinary skill in the art to modify the system of Ehrlemark, Nanjing and Dyer or Schroeder with data storage as taught by Kim in order to enable archiving of data to study trends.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koontz US 2014/0253726 and Couse US 2014/0275824 teach that animal activity can be determined by using weighted sensor data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARC BURGESS/Primary Examiner, Art Unit 3642